Brody v Propark Am. (2017 NY Slip Op 03044)





Brody v Propark Am.


2017 NY Slip Op 03044


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Richter, Andrias, Kahn, Gesmer, JJ.


3588 114480/09

[*1]Leslie Ann Brody, Plaintiff-Respondent,
vPropark America, Defendant-Appellant, The City of New York, et al., Defendants-Respondents.


The Law Offices of Charles J. Siegel, New York (Heather M. Palmore of counsel), for appellant.
Joseph T. Mullen, Jr. & Associates, New York (Neil A. Zirlin of counsel), for Leslie Ann Brody, respondent.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for the City of New York, respondent.
Eustace, Marquez, Epstein, Prezioso & Yapchanyk, New York (Kimberly Brown of counsel), for Apple Industrial Development Corp. and New York City Economic Development Corp., respondents.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered December 1, 2005, which denied defendant Propark America's motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Propark's motion for summary judgment was untimely, and Propark failed to offer "good cause," or any explanation at all, for the delay in making it (see CPLR 3212[a]; Brill v City of New York, 2 NY3d 648, 652 [2004]).
Propark's argument that the court erred in granting defendant City's motion for summary judgment is not properly before this Court since Propark did not take an appeal from	the order that granted the City's motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK